                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID JIMENEZ,                                    Case No. 18-cv-07109-SVK
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING TELEPHONIC
                                   9             v.                                        APPEARANCES AND ADDRESSING
                                                                                           CASE MANAGEMENT ISSUES
                                  10     HAXTON MASONRY, INC.,
                                                                                           Re: Dkt. Nos. 46, 47, 48
                                  11                    Defendant.

                                  12          In the Joint Case Management Statement, both parties have raised discovery issues and
Northern District of California
 United States District Court




                                  13   made a request for an extension of time to conduct discovery. Dkt. 47. The Court questions the

                                  14   parties’ diligence in conducting discovery to date and may grant only a modest extension upon a

                                  15   showing of good cause. Additionally, the case management order in this case (Dkt. 42) set

                                  16   alternative schedules based upon whether Defendant intends to file an early motion for summary

                                  17   judgment. Neither party addressed the impact on these alternative schedules in its request for an

                                  18   extension of discovery. Accordingly, at the case management conference on December 10, 2019,

                                  19   both parties must be prepared to address the following:
                                              1. Identify, with specificity, the discovery conducted thus far;
                                  20
                                              2. Identify, with specificity, the good cause, if any, for a modest extension of the January
                                  21
                                                  10, 2020 deadline for pre-certification fact discovery, including a detailed discussion of
                                  22
                                                  precisely what additional discovery each side intends to conduct and the respective
                                  23
                                                  timeline for doing so; and
                                  24
                                              3. The impact of a modest extension of the pre-certification fact discovery deadline on the
                                  25
                                                  contingent schedules set forth in Dkt. 42.
                                  26
                                              The parties are further ORDERED to meet and confer either live or by telephone (not by
                                  27
                                       email) on the foregoing issues in advance of the case management conference. The Court
                                  28
                                   1   welcomes a joint submission from the parties addressing the aforementioned issues by Monday,

                                   2   December 9, 2019 at 5:00 p.m. The parties’ requests to appear at the December 10, 2019 case

                                   3   management conference (Dkts. 46, 48) are GRANTED.

                                   4          SO ORDERED.

                                   5   Dated: December 5, 2019

                                   6

                                   7
                                                                                                SUSAN VAN KEULEN
                                   8                                                            United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
